Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: voltage application unit  in claims 7-10 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-11 are objected to because of the following informalities: The phrase “on the basis of” can be changed to “based on” in all claims 1-11. Appropriate correction is required.
1. (currently amended) A power conversion device connected between a three- phase AC rotating machine and a DC power supply and configured to convert DC power into AC power, the power conversion device comprising: a processor to execute a program; and a memory to store the program which, when executed by the processor, results in performance of steps comprising:
 outputting a DC voltage value of the DC power supply as a first DC voltage value; outputting a second DC voltage value on the basis of the first DC voltage value and an efficiency index, corresponding to a system efficiency, that corrects the first DC voltage value; outputting a current command value on the basis of the second DC voltage value and a constant torque command value; outputting a phase voltage command value on the basis of the current command value and a phase current value for the three-phase AC rotating machine; and on the basis of the phase voltage command value, converting DC power of the DC power supply into AC power, and apply voltage to the three-phase AC rotating machine.  
2. (original) The power conversion device according to claim 1, wherein for outputting a second DC voltage value, a first calculator and a second calculator are included, the first calculator configured to output a voltage correction value on the basis of the efficiency index; and the second calculator configured to output the second DC voltage value on the basis of the first DC voltage value and the voltage correction value.  
3. (original) The power conversion device according to claim 2, wherein a signal indicating ON or OFF is given as the efficiency index, the voltage correction value is a fixed value, and, when switching to ON or OFF is performed, the first DC voltage value is corrected on the basis of the fixed value.  
4. (currently amended) The power conversion device according to claim 2, wherein a command value indicating the system efficiency for which the power conversion device and the three-phase AC rotating machine are taken into account in combination, is given as the efficiency index, and the first calculator outputs the voltage correction value in accordance with the command value.  
5. (original) The power conversion device according to claim 2, the second calculator includes a subtractor configured to output a difference between the first DC voltage value and the voltage correction value.  
6. (original) The power conversion device according to claim 3, wherein the second calculator includes a subtractor configured to output a difference between the first DC voltage value and the voltage correction value.  
7. (original) The power conversion device according to claim 1, the power conversion device further comprising: a switching frequency calculator configured to output a switching frequency on the basis of the efficiency index; and a step-upper configured to step up DC voltage of the DC power supply in accordance with the switching frequency and supply DC power obtained by the step-up to the voltage application unit.  
8. (original) The power conversion device according to claim 2, the power conversion device further comprising: a switching frequency calculator configured to output a switching frequency on the basis of the efficiency index; and a step-upper configured to step up DC voltage of the DC power supply in accordance with the switching frequency and supply DC power obtained by the step-up to the voltage application unit.  
9. (original) The power conversion device according to claim 3, the power conversion device further comprising: a switching frequency calculator configured to output a switching frequency on the basis of the efficiency index; and a step-upper configured to step up DC voltage of the DC power supply in accordance with the switching frequency and supply DC power obtained by the step-up to the voltage application unit.  
10. (original) The power conversion device according to claim 4, the power conversion device further comprising: a switching frequency calculator configured to output a switching frequency on the basis of the efficiency index; and a step-upper configured to step up DC voltage of the DC power supply in accordance with the switching frequency and supply DC power obtained by the step-up to the voltage application unit.  
11. (original) A motorized vehicle comprising: the power conversion device according to claim 1; and a drive wheel configured to be driven on the basis of an output of the three-phase AC rotating machine.   

Claim 4 can be phrased to read as follows:
The power conversion device according to claim 2, wherein a command value indicating the system efficiency for the power conversion device and the three-phase AC rotating machine is given as the efficiency index, and the first calculator outputs the voltage correction value in accordance with the command value.  
Claims 7-10, the voltage application unit can be changed to a voltage application unit.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for an efficiency index which corresponds to a system efficiency efficiency and claim 4 calls for a command value which corresponds to a system efficiency efficiency,  the claim appears to insinuate that the command value is an efficiency index. Are they equivalent to one another ?

Claims 7-10 recites the limitation " the voltage application unit ".  There is insufficient antecedent basis for this limitation in the claim.
	7. (original) The power conversion device according to claim 1, the power conversion device further comprising: a switching frequency calculator configured to output a switching frequency on the basis of the efficiency index; and a step-upper configured to step up DC voltage of the DC power supply in accordance with the switching frequency and supply DC power obtained by the step-up to the voltage application unit.  
	8. (original) The power conversion device according to claim 2, the power conversion device further comprising: a switching frequency calculator configured to output a switching frequency on the basis of the efficiency index; and a step-upper configured to step up DC voltage of the DC power supply in accordance with the switching frequency and supply DC power obtained by the step-up to the voltage application unit.  
	9. (original) The power conversion device according to claim 3, the power conversion device further comprising: a switching frequency calculator configured to output a switching frequency on the basis of the efficiency index; and a step-upper configured to step up DC voltage of the DC power supply in accordance with the switching frequency and supply DC power obtained by the step-up to the voltage application unit.  
	10. (original) The power conversion device according to claim 4, the power conversion device further comprising: a switching frequency calculator configured to output a switching frequency on the basis of the efficiency index; and a step-upper configured to step up DC voltage of the DC power supply in accordance with the switching frequency and supply DC power obtained by the step-up to the voltage application unit.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kitao(US 2017/0346353) in view of Kato (US 9,297,676).
Regarding claim 1, Kitao teaches a power conversion device connected between a three- phase AC rotating machine and a DC power supply and configured to convert DC power into AC power, the power conversion device comprising: 
a processor to execute a program; and a memory to store the program which, when executed by the processor, results in performance of steps in (see fig. 2) comprising:
 outputting a voltage value of the power supply as a first  voltage value (74); outputting a second voltage value on the basis of the first voltage value (73) that corrects the first  voltage value; outputting a current command value on the basis of the second voltage value and a constant torque command value (see 70 and 71); outputting a phase voltage command value on the basis of the current command value and a phase current value for the three-phase AC rotating machine (76); and on the basis of the phase voltage command value, converting DC power of the DC power supply into AC power, and apply voltage to the three-phase AC rotating machine (see 60 of fig. 1).  
It’s well known to use DC Controller or processors to control an inverter to output desired voltage values and switch controlling to produce a desired output values.
Kitao fails to teach using an efficiency index or system efficiency to correct or output desired phase and voltage values.
Kato teaches a power conversion system comprising of a first and second conversion units (153, 142) coupled to a torque command unit and controlled by an efficiency unit (120) to produce a desired efficiency for the system.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the present invention to include the teaching of Kato into that of Kitao to produce and correct system errors to achieve a higher efficiency.


Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        August 7, 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836